Conviction is for burglary, punishment being two years in the penitentiary.
No statement of facts accompanies the record. A bill of exception complains of the admission of an officer's testimony that there was found in rooms occupied by appellant and his wife certain property later identified by E. J. Robinson as having been stolen from his store about the date alleged in the indictment, the objection being that it had not been shown there was a valid search warrant nor affidavit authorizing the issuance of the warrant. The bill is confusing; it is difficult to determine therefrom the exact status of the matter. However, even if it presents error it is impossible for us to appraise the gravity of it in the absence of the facts. They might present a case not calling for reversal even if an error was committed regarding the matter camplained of. The bill of exception is not sufficiently comprehensive to negative such a condition.
Under the circumstances we must affirm the judgment and it is so ordered.
Affirmed. *Page 481 
                    ON MOTION FOR REHEARING.